dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-054-CV





IN THE INTEREST OF K.H. AND K.H., CHILDREN





----------

FROM THE 360
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant’s “Notice of Nonsuit” and the response to this court's June 11, 2004 letter in which appellant asked that the appeal be dismissed.  It is the court's opinion that the request to dismiss the appeal should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Appellant shall pay all costs of appeal, for which let execution issue. 

PER CURIAM	



PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED: JULY 29, 2004.

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.